Per Curiam.
The official referee has reported that the evidence clearly established the charges of professional misconduct against the respondent.
In 1926 and 1927 the respondent collected two sums amounting to $2,318.47 on behalf of a client and concealed such facts from the client until the latter had retained another attorney to investigate the matter. In 1927 the respondent induced an illiterate man to intrust him with $4,600 to be invested in a mortgage; he delivered to his client a mortgage executed by a person having no interest in the property named therein. In an action brought by a printing concern against the Lawrence-Hill Athletic Clubs, Inc., the respondent, as attorney for the defendant, submitted, in 1929, his own affidavit containing a false statement. The respondent was retained in 1929 to bring actions on behalf of several plaintiffs to rescind certain contracts for the purchase of real estate and to recover moneys paid thereunder amounting to about $30,000; he was paid $950 as part of a fee of $1,000. His testimony discloses that he never noticed the case for trial although he had falsely stated to his clients that he had done so. The evidence established that the respondent grossly neglected his duty to his clients and rendered no services for the fee received. In 1930 the respondent disregarded an order for his examination in supplementary proceedings and submitted to the court a false statement with respect thereto. The respondent should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.